Exhibit 10.8




AGER Bermuda Holding Ltd.
96 Pitts Bay Road
Pembroke, HM08, Bermuda
April 14, 2017


Procific
Willow House, Cricket Square
P.O. Box 709
Grand Cayman, KY1-1107
Cayman Islands


Ladies and Gentlemen:
In connection with an investment by Procific (the “Investor”) in AGER Bermuda
Holding Ltd., a Bermuda domiciled insurance holding company (the “Company”), and
as an inducement for such investment by the Investor in the Company (the
“Investment”), the Company has agreed to provide the Investor with this letter
agreement (this “Letter Agreement”). The Investor is, contemporaneously
herewith, subscribing for an interest in the Company in a private placement (the
“Private Placement”) pursuant to the Subscription Agreement (the “Subscription
Agreement”) between the Investor and the Company.
Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Subscription Agreement or the Shareholders Agreement (as
defined in the Subscription Agreement), as applicable. The Subscription
Agreement, the Shareholders Agreement and the Bye-laws are referred to herein as
the “Transaction Documents”.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties hereto hereby agree to
the definitions above and as follows:
1.    Post-7 Year ROFR Waiver. Notwithstanding anything contained in the
Shareholders Agreement to the contrary, the Company agrees not to exercise its
right of first refusal rights under Section 2.2 of the Shareholders Agreement
with respect to Transfers by the Investor following the seventh (7th)
anniversary of the Initial Share Issuance Date otherwise made in accordance with
the provisions of the Shareholders Agreement.
2.    Limited Transfer Opinion. The Company agrees that, in the event the Board
approves an Early Liquidity Transfer for the Investor or if the Investor wishes
to carry out a Liquidity Transfer, (a) the Company will not request a legal
opinion from the Investor’s counsel to the effect that the Transfer will not
subject the Company or any member of the Class B Group or any of their
Affiliates to additional regulatory requirements and (b) in the event the
Company requests an opinion that such Transfer will not cause the Company to be
required to register under the Investment Company Act, the Company shall provide
such information as the Investor’s counsel may reasonably request in connection
with the provision of such opinion.





--------------------------------------------------------------------------------







3.    No New Equity Securities.  The Company agrees that from the Closing until
such time as the Investor’s Remaining Commitment under the Subscription
Agreement is zero, the Company will not, and will cause its Subsidiaries not to,
(a) issue New Securities to any Person that is not a Shareholder of the Company
or (b) enter into a subscription or other similar agreement requiring the
Company or any of its Subsidiaries to issue New Securities to any Person that is
not a Shareholder of the Company, except as contemplated by the Subscription
Agreement, in each case except for New Securities issued by a Subsidiary of the
Company solely to the Company or one or more Subsidiaries thereof.
4.    Publication. None of the Company or any Director, or advisor, or any of
the Company’s respective Affiliates shall use the name of the Investor (or the
name of any of the Investor’s Affiliates or beneficial owners) or any derivative
thereof in any press release, published notice, advertising or other publication
referring to the Investor’s investment in the Company, without obtaining the
Investor’s prior written consent.
5.    Board Information. The Company agrees that any representative of the
Investor that is also a member of the Company’s Board of Directors shall be
permitted to share information and other materials that are distributed to the
Directors with the Investor and the Investor acknowledges and agrees to hold all
information so provided in confidence and trust in accordance with, and agrees
to be bound by, the confidentiality provisions set forth in Section 6.4 of the
Subscription Agreement and Section 4.16 of the Shareholders Agreement with
respect to any such information. In addition, the Company represents that, as of
the date of the Subscription Closing, each Person (or their representative) that
subscribed for more than 10% of the shares of the Company in connection with the
2017 Private Placement shall have the right to receive information and other
materials that are distributed to the Directors.
6.    Access to Management. The Company shall, and shall cause each Subsidiary
of the Company to, afford the Investor, during normal business hours, reasonable
access, upon reasonable advance notice, to the officers and key employees of the
Company and each such Subsidiary.
7.    Information Disclosure; Required Regulatory Approvals.
(a)    Notwithstanding anything in the Transaction Documents, but subject to
paragraph 20 of this Letter Agreement, the Investor shall not be required to
provide (i) information about the board of directors of the Abu Dhabi Investment
Authority (“ADIA”), (ii) any financial statements of ADIA or (iii) such other
information relating to ADIA’s finances and financial condition that ADIA (x)
typically does not disclose consistent with past practice and (y) has not
disclosed at any time in the five years preceding the date of such requested
disclosure to any applicable regulatory entity in connection with an acquisition
by the Investor, a Subsidiary of the Investor or an entity in which the
Investor, directly or indirectly, owns a 10% or greater economic or voting
interest, and failure to provide such information shall not be deemed to give
rise to a violation of any provision of the Transaction Documents (including,
without limitation, Section 2.1, 3.1, 5.8 or 6.3 of the


2





--------------------------------------------------------------------------------







Subscription Agreement); provided, however, that the Investor shall be required
to provide any information required to be provided under Article 4 or 5 of the
Bye-laws (relating to the Investor’s and its Affiliates’ direct, indirect or
constructive ownership of Shares and other information requested by the Company
for purposes of determining voting rights or the applicability of the
“controlled foreign corporation” or “related person insurance income” rules of
the Code).
(b)    The Company agrees that it shall only disclose Investor Confidential
Information of the Investor pursuant to Section 6.4(g)(ii) of the Subscription
Agreement to the extent the recipient of such Investor Confidential Information
has entered into a confidentiality agreement with the Company requiring such
information to be kept confidential, subject to customary exceptions.
(c)    The Company agrees that nothing contained in Section 2.1, 3.1(e) or 6.3
of the Subscription Agreement shall require, or be deemed to require, the
Investor to (i) use greater than its commercially reasonably efforts in seeking
to obtain any Required Regulatory Approval or (ii) take any actions or provide
any information in connection with obtaining a Required Regulatory Approval
beyond the customary information required to be provided in connection with such
approval.
(d)    If, in connection with any regulatory approval required to be received by
the Company or any of its Subsidiaries in connection with any acquisition,
reinsurance, disposition, investment or other transaction (a “Company
Transaction”) to be entered into by the Company or any Subsidiary thereof, (x)
the Investor fails to provide any Investor Required Information (as defined
below) that it would otherwise be required to provide pursuant to a Transaction
Document but for paragraph 7(a) or (c) and (y) the Investor fails to provide
substitute information for such Investor Required Information that is acceptable
to the applicable Governmental Authority or is necessary to complete the
applicable submission to a Governmental Authority, as applicable, within twenty
days of being notified by the Company that the Investor failed to deliver such
Investor Required Information, and such failure was the principal reason that
the Company or such Subsidiary, as the case may be, failed to obtain the
required regulatory approval (including if such failure by the Investor was the
principal reason that a regulatory submission could not be completed) then an
“Information Deficiency Event” with respect to such Company Transaction shall be
deemed to have occurred. As used herein, the term “Investor Required
Information” means any information relating to the Investor or any Affiliate
thereof that is requested by a Governmental Authority, or by the Company in
order for the Company or a Subsidiary thereof to complete a submission to a
Governmental Authority, in connection with such Governmental Authority’s review
of a Company Transaction.
(e)    In all cases subject to paragraph 7(f), if an Information Deficiency
Event occurs with respect to a Company Transaction:


3





--------------------------------------------------------------------------------







(i)    the Company may reduce the number of “Total Shares” that the Investor is
required to purchase pursuant to the Investor’s Third Party Investor
Subscription Agreement, which such reduction may be up to a number of “Total
Shares” designated by the Company that would restrict the Investor and its
Affiliates from having a right to purchase Common Shares, or from owning Common
Shares, that represent greater than (A) 9.9% of the Total Voting Power (as
defined in the Bye-laws) or (B) 9.9% of the aggregate economic value of the
outstanding Equity Securities (as defined in the Bye-laws); and/or
(ii)    at the Company’s election, the Investor shall be required to sell, and
cause its Affiliates to sell, to the Company or its designee up to the number of
Common Shares of the Investor and its Affiliates designated by the Company that
would result in the Investor and its Affiliates collectively owning (inclusive
of each Shareholder’s Commitment for purposes of this determination) no greater
than both (A) 9.9% of the Total Voting Power and (B) 9.9% of the aggregate
economic value of the outstanding Equity Securities, for a cash purchase price
equal to 90% of the aggregate FMV (as defined below) of such Common Shares being
so sold;
provided, however, the Company may not require the Investor or any Affiliate to
sell any Common Shares pursuant to clause (ii) of this sentence, unless (x) the
Company has exercised its rights under clause (i) of this sentence to the
maximum extent permitted thereby, and such exercise has not remedied the
impairment entirely, or (y) the Company has determined that exercising its
rights under clause (i) of this sentence would not remedy the impairment
entirely. As used herein, the term “FMV” means, with respect to a Common Share,
the fair market value of such Common Share as reasonably determined by the
Company based upon the most recent quarterly valuation report that the Company
delivered (or was required to deliver) pursuant to Section 2.7(a)(i)(B) of the
Shareholders Agreement.
(f)    The Company shall not be permitted to exercise its rights under clause
(ii) of paragraph 7(e) with respect to any Company Transaction unless, prior to
such exercise, the Company has provided the Investor with at least 75 days for
the Investor and its Affiliates to complete a sale to one or more third parties
(which may not be the Investor or an Affiliate thereof, absent the Company’s
consent), in accordance with the provisions of the Shareholders Agreement (if
applicable thereto), of up to the number of Common Shares with respect to which
such rights are being exercised. Notwithstanding anything contained in the
Shareholders Agreement to the contrary, the Company agrees not to exercise its
right of first refusal rights under Section 2.2 of the Shareholders Agreement
with respect to any sale of Common Shares described in the immediately preceding
sentence that is otherwise made in accordance with the provisions of the
Shareholders Agreement.
(g)    If requested by the Investor, the Company shall provide the Investor with
reasonable assistance in identifying Persons that may be interested in
purchasing Common Shares from the Investor and/or its Affiliates for purposes of
completing a sale of Common Shares contemplated by paragraph 7(f).


4





--------------------------------------------------------------------------------







8.    Preemptive Rights – Debt Securities. In the event that the Company or any
of its Subsidiaries propose to offer any negotiable or tradeable bonds,
debentures, promissory notes or other debt securities (“Debt Securities”), some
or all of which will be purchased at issuance by Athene or any Subsidiary of
Athene or any other member of the Apollo Group, then the Company agrees that,
solely with respect to the Investor and its Pro Rata Amount, the provisions of
Section 2.4 of the Shareholders Agreement shall apply to such Debt Securities
and, notwithstanding anything contained in the Shareholders Agreement to the
contrary, in regard to the Investor, the term New Securities shall be deemed to
include such Debt Securities and the provisions of Section 2.4 of the
Shareholders Agreement shall apply to such proposed offer of Debt Securities
mutatis mutandis.
9.    Distributions in Kind. The Company agrees not to make distributions
in-kind to the Investor, other than securities of a publicly traded company and
agrees to (a) grant the Investor an option to direct the Company to sell the
in-kind distribution at the Investor’s expense and (b) provide ten (10) Business
Days’ notice of any proposed in-kind distribution with an express right for the
Investor to transfer the right to receive the distribution to an Affiliate.
10.    Consent to Affiliate Transfer. Upon the consummation of any Permitted
Transfer under clause (c) of the definition of “Permitted Transfer” under the
Shareholders Agreement by the Investor of all or any portion of its Class A
Common Shares to an Affiliate of the Investor, the Company agrees that the
rights and benefits of this Letter Agreement (to the extent applicable to such
Affiliate) shall extend to such Affiliate as if this Letter Agreement was
addressed to it (other than paragraph 6, unless the Investor’s entire holdings
shall have been transferred to such Affiliate).
11.    Amendments. The Company agrees to deliver to the Investor any amendments
to the Shareholders Agreement, the IAA (as defined in the Bye-Laws), the
Cooperation Agreement (as defined in the Investor Memorandum Supplement), the
Shared Services Agreement (as defined in the Investor Memorandum Supplement) and
the organizational documents of the Company, in each case within ten (10)
Business Days after any such amendment becomes effective.
12.    Subscription Agreements. The Company represents and warrants that the
Subscription Agreements executed and delivered by the other Shareholders
subscribing for Class A Common Shares in connection with the 2017 Private
Placement are, or shall be, substantially similar in all material respects to
the Subscription Agreement executed and delivered by the Investor (except as to
the amount of the commitments made thereby and the identifying information
supplied by each Shareholder therein), other than the subscription agreements
entered into with the Additional Investors.
13.    Powers of Attorney. The Company agrees to deliver to the Investor copies
of any documents executed by the Nominee on behalf of the Investor pursuant to
the powers of attorney granted by the Investor under Section 2.5(c) of the
Shareholders Agreement or by the Chief Executive Officer of the Company on
behalf of the Investor pursuant to the powers


5





--------------------------------------------------------------------------------







of attorney granted by the Investor under Section 2.8(f) of the Shareholders
Agreement, in each case within ten (10) Business Days after the execution of any
such document. Notwithstanding anything to the contrary contained in the
Shareholders Agreement, a power of attorney granted pursuant to Section 2.5(c)
and Section 2.8(f) of the Shareholders Agreement shall be limited solely to the
purpose for which it has been granted and is not intended to be a general grant
of power to independently exercise discretionary judgment on the Investor’s
behalf.
14.    No Guarantees; Debt Obligations. Notwithstanding anything to the contrary
in the Transaction Documents, the Company agrees that neither the Investor nor
its beneficial owner shall be required to give (a) any undertaking,
representation, guarantee or warranty in connection to any borrowings by the
Company, (b) any investor letter or financial statements or (c) except in
connection with “know our customer” or similar identity due diligence, provide
any other documents, in any case, for the benefit of any prospective or existing
credit facility provider to the Company or any of its Affiliates or underwriter
of securities of the Company or any of its Affiliates, or otherwise for the
benefit of any creditor, potential creditor or underwriter (including any agent
or advisor thereof).
15.    Other Agreements. The Company hereby agrees to make available to the
Investor, as soon as practicable following the Closing Date, a summary of any
preferential terms or rights granted to another subscriber for shares in the
2017 Private Placement (other than for Apollo, Athene and their respective
Subsidiaries).
16.    Business Days. Because Friday is not a business day in Abu Dhabi, for the
purposes of determining “business days” in the Shareholders Agreement and
Subscription Agreement, for any notice period less than ten (10) business days
that includes a Friday, the Investor will be given an extra business day to
comply with the provision to which such notice period relates.
17.    Notice of Changes to Entity Classification. The Company is classified as
an association taxable as a corporation pursuant to the business entity
classification regulations issued by the U.S. Internal Revenue Service under
section 7701 of the Code. If the Company determines that it is in the best
interest of the Company to effectuate a change in the entity classification of
the Company for U.S. tax purposes (e.g., changing the Company’s entity
classification from a corporation to a partnership for U.S. tax purposes), the
Company shall provide the Investor at least 180 days prior written notice before
effectuating such change.
18.    Redomestications and Reorganizations. The Company agrees that, if under
Section 2.8(e) of the Shareholders Agreement, the Board makes a determination
that it is in the best interest of the Company to domesticate the Company to any
European jurisdiction, the United States of America or any other foreign
jurisdiction, or otherwise effect a Reorganization of the Company, in connection
with an Approved Qualified Listing, the Board will in accordance with, and
subject to, its fiduciary duties under applicable law and the Company’s
Organizational Documents, consider any adverse tax or other consequences on the
shareholders of the Company in making such determination; provided, that, this


6





--------------------------------------------------------------------------------







sentence shall not preclude or otherwise limit the right of the Board to make
such a determination even if it would have an adverse tax or other consequence
on the Investor.
19.    FATCA.
(a)    The Company will at all times use its commercially reasonable efforts to
comply with the reporting requirements necessary to avoid the application of
U.S. federal withholding tax under FATCA, or non-U.S. withholding tax under any
applicable non-U.S. regime that is similar to FATCA, to payments received by it
or any Company Subsidiary.
(b)    The Investor represents to the Company that it is an exempt beneficial
owner described in section 1471(f) of the Code and the U.S. Treasury regulations
thereunder (an “Exempt Beneficial Owner”). The Investor agrees that it will
provide the Company an executed IRS Form W-8 (or other appropriate form
requested by the Company) indicating that it is an Exempt Beneficial Owner and
further agrees to promptly provide a new IRS Form W-8 (or other appropriate form
requested by the Company) confirming its status with respect to the information
provided on its original form if such information changes or if an updated IRS
Form W-8 (or other appropriate form requested by the Company) is required to be
held on file in order for the Company to continue to recognize the Investor’s
status as an Exempt Beneficial Owner. Based on such representation and agreement
(and assuming that FATCA does not change in a manner that suggests a different
outcome), the Company shall not withhold under FATCA on a payment made by it to
the Investor.
20.    Tax Information; AEOI.
(a)    With respect to Section 2.10 of the Shareholders Agreement and Sections
5.8(g) and 6.7 of the Subscription Agreement (and any other provisions of the
Shareholders Agreement or Subscription Agreement that may require the Investor
to provide information in connection with the AEOI Regimes), the Company agrees
that the Investor does not consent to the disclosure of information except to
the extent that the Company reasonably determines that such disclosure is
required by law in connection with the AEOI Regimes, and that to the extent that
the Company reasonably determines that such disclosure is required by law in
connection with the AEOI Regimes, prior to making such disclosure to a Person
other than a Governmental Authority, the Company will notify the Investor and
consult in good faith with the Investor regarding such requirement.
(b)    The Investor represents to the Company that it is (i) an Exempt
Beneficial Owner; (ii) an “Active NFFE” for purposes of the Agreement Between
the Government of the United Kingdom of Great Britain and Northern Ireland and
the Government of the Cayman Islands to Improve International Tax Compliance,
signed on November 5, 2013, by reason of being an “NFFE” that is a government, a
political subdivision of such government or a public body performing a function
of such government or a political subdivision thereof, or an “Entity” wholly
owned by one or more of the foregoing, for such purposes; and (iii) an “Active
NFE” for purposes of the OECD’s Standard for Automatic Exchange of Financial
Account Information in Tax Matters – Common Reporting Standard (“CRS”) by reason
of being a “Governmental Entity,” or an “Entity” wholly owned by a


7





--------------------------------------------------------------------------------







“Governmental Entity,” for such purposes.  Based on such representation, the
Company confirms that nothing in Section 2.10 of the Shareholders Agreement or
Sections 5.8(g) or 6.7 of the Subscription Agreement (and any other provisions
of the Shareholders Agreement or Subscription Agreement that may require the
Investor to provide information in connection with the AEOI Regimes) shall
require the Investor to provide to the Company confidential non-public
information relating to the Investor’s beneficial owners; provided that if the
Company reasonably concludes in good faith based on written advice of
internationally recognized tax advisers and after consultation with the Investor
that such confidential non-public information is required in order for the
Company or any of its Affiliates to comply with reporting requirements necessary
to avoid suffering any withholding taxes, interest, penalties or other expenses
and costs under the AEOI Regimes and the Investor refuses to provide such
confidential non-public information, the Company may, in its sole and absolute
discretion, determine to use any of the remedies described in Section 2.10 of
the Shareholders Agreement or Section 6.7 of the Subscription Agreement as if
the Investor had committed an AEOI Compliance Failure (after taking into account
the revisions contemplated by paragraph 21 of this Letter Agreement).
21.    Tax Indemnity. The Company agrees that with respect to Section 6.7(e) of
the Subscription Agreement, the words “and other expenses and costs” shall be
stricken in each place they appear.
22.    Permitted Affiliate Transfers. The Company confirms that a Transfer of
the Investor’s Shares to a Permitted Affiliate (as defined below) shall be
considered a Permitted Transfer under the Transaction Documents, so long as no
such Permitted Affiliate shall own directly or indirectly (including through a
total return swap or other derivative arrangement) any interests in Apollo
Global Management, LLC that are treated as equity for U.S. federal income tax
purposes. For purposes of this paragraph 22, “Permitted Affiliate” means (i) the
Government of Abu Dhabi, or (ii) any newly formed entity organized outside of
the United States that is wholly owned directly by the Government of Abu Dhabi
and established in order to acquire the Shares. For the avoidance of doubt, the
Abu Dhabi Investment Council (ADIC), Mubadala Development Company PJSC, the
International Petroleum Investment Company and similar investment funds are not
the Government of Abu Dhabi for purposes of this paragraph 22.
23.    Qualified Listing. The Company agrees that it will not list the Company’s
class B-1 common shares, or the Company’s class B-2 common shares, on any stock
exchange or quotation system unless there has been a Qualified Listing of the
Class A Common Shares.
24.    Transactions Committee.
(a)    For so long as the Procific Member is a member of the Transactions
Committee, (i) the Company shall provide notice, or cause notice to be provided,
of each meeting of the Transactions Committee to the Procific Member at least
five days prior to such meeting and (ii) the Procific Member shall be permitted
to attend each meeting of the


8





--------------------------------------------------------------------------------







Transactions Committee by telephone conference call if such telephonic
attendance complies with the Company’s operating guidelines.
(b)    In connection with negotiating the terms by which the Additional Investor
referred to as “Investor A” may participate in the Private Placement in
accordance with the Subscription Agreement (including Exhibit E thereof), the
Company shall use its reasonable efforts to obtain such Additional Investor’s
agreement that the Director appointed to the Board by such Additional Investor
will not be permitted to vote as a member of the Transactions Committee with
respect to any transaction in which business is to be divested to such
Additional Investor through the Preferred Transaction Involvement (as defined in
Exhibit E of the Subscription Agreement).
25.    Conflicts Committee. For so long as the Procific Member is a member of
the Conflicts Committee, the Procific Member shall be permitted to attend each
meeting of the Conflicts Committee by telephone conference call if such
telephonic attendance complies with the Company’s operating guidelines.
26.    Validity of Letter Agreement; Entire Agreement. In the event of a
conflict between the provisions of this Letter Agreement and either the
Shareholders Agreement or the Subscription Agreement, the provisions of this
Letter Agreement shall control. This Letter Agreement, the Shareholders
Agreement, the Subscription Agreement, and the documents referred to herein and
therein constitute the entire agreement among the parties hereto relating to the
Investor’s investment in the Company.
27.    Termination. This Letter Agreement shall terminate on the earliest to
occur of (a) the termination of the Shareholders Agreement or (b) the date on
which the Investor no longer owns any Common Shares of the Company.
28.    Governing Law. This Letter Agreement shall be governed by the laws of the
State of New York, without regard to conflict of laws principles thereof.
29.    Registration Rights Agreement. In the event the Company conducts a
listing of its capital stock on a stock exchange or quotation system in the
United States, it shall, prior to such listing, enter into a customary
registration rights agreement with the Investor.
30.    Notices. Notwithstanding any provision in the Transaction Documents, any
notices to be delivered to the Investor shall be made by means other than by
mail and if any such notice is sent through a nationally recognized overnight
courier, such notice shall be deemed to be received when actually delivered; and
when sent by fax or email, shall be deemed received on the first AD Business Day
following the date of deemed receipt in accordance with the relevant Transaction
Document. The term “AD Business Day” means a day other than Friday, Saturday or
other day on which commercial banks in Abu Dhabi, United Arab Emirates are
authorized or required by law to close.
31.    Miscellaneous. This Letter Agreement may be executed in counterparts,
each of which will constitute an original, but which together will constitute
one and the same agreement. This Letter Agreement shall be binding on the
parties hereto and their respective


9





--------------------------------------------------------------------------------







successors and assigns. The provisions of this Letter Agreement are severable,
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of any other provision hereof. This Letter Agreement
may be amended only by an instrument in writing executed by each of the parties
hereto.




10





--------------------------------------------------------------------------------








If the above correctly reflects your understanding and agreement with respect to
the foregoing matters, please so confirm by signing the enclosed copy of this
Letter Agreement in the space provided below.
Yours faithfully,
AGER BERMUDA HOLDING LTD.
By:
/s/ Tab Shanafelt    
Name: Tab Shanafelt
Title: Director

Acknowledged and agreed
as of the date first above written:
PROCIFIC
By:
/s/ Mohamed Al Qubaisi    
Name: Mohamed Al Qubaisi
Title: Authorised Signatory

By:
    /s/ Ahmed Abdullatif Ahmed Ibrahim Al Mosa    
Name: Ahmed Abdullatif Ahmed Ibrahim Al Mosa
Title: Authorised Signatory





Signature Page to Side Letter Agreement